OPINION ON MOTION FOR REHEARING
Federal Deposit Insurance Corporation urges, in its motion for rehearing, that the Court erred in applying the state tort stat*788ute of limitation rather than the federal tort statute of limitations. It contends that under 28 U.S.C., sec. 2415(b), a tort action by the F.D.I.C. is only barred after three years rather than two years under the state statute. Such argument gains the Appellant nothing in this case. Holland made its payment to Newman on February 27, 1984. The cross action in this case was filed on March 17, 1987, more than three years after the carrier paid its insured rather than F.D.I.C.
The motions for rehearing filed by both the Appellant and Appellee are overruled.